Case: 12-11511          Date Filed: 11/19/2012   Page: 1 of 2

                                                                         [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-11511
                                        Non-Argument Calendar
                                      ________________________

                            D.C. Docket No. 4:11-cr-00053-RH-WCS-2



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                    Plaintiff-Appellee,

                                                  versus

CEDRIN ARNEZ PRESTON,

lllllllllllllllllllllllllllllllllllllll                                 lDefendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Northern District of Florida
                                 ________________________

                                           (November 19, 2012)

Before CARNES, JORDAN, and FAY, Circuit Judges.

PER CURIAM:
              Case: 12-11511     Date Filed: 11/19/2012   Page: 2 of 2

      Chet Kaufman, Assistant Federal Public Defender and appellate counsel for

Cedrin Arnez Preston in this direct criminal appeal, has moved to withdraw from

further representation of the appellant and has filed a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit

of the appeal is correct. Because independent examination of the entire record

reveals no issues of arguable merit, counsel’s motion to withdraw is GRANTED,

and Preston’s conviction and sentence are AFFIRMED.




                                          2